Citation Nr: 0113031	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1998, for a grant of additional compensation for the 
veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 letter from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office, which added his spouse as a dependent 
effective November 1, 1999.  The veteran requested and was 
scheduled to appear at a hearing at the RO in October 2000.  
The veteran canceled this hearing and requested that his case 
be sent to the Board.  In a January 2001 decision, a decision 
review officer determined that the effective date for payment 
of compensation of a dependent spouse should be one year 
prior to the date of the claim, November 1, 1998.   


FINDINGS OF FACT

1.  The veteran had been in receipt of VA disability 
compensation since May 1968. 

2.  A copy of the veteran's marriage certificate showing that 
the veteran had married on July 20, 1968 was received on 
August 6, 1968.

3.  The veteran's completed VA Form 21-686c, Declaration of 
Status of Dependents, dated October 15, 1999, was received on 
October 21, 1999.  A photocopy of the veteran's marriage 
certificate was also received.

4.  The RO notified the veteran that his compensation award 
had been amended to include additional benefits for his 
spouse, effective November 1, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 
1998 for a grant of additional compensation benefits for the 
veteran's spouse have not been met.  38 U.S.C.A. §§ 1155, 
5110, 5111 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.  Although the RO did not 
readjudicate the veteran's claim subsequent to the enactment 
of VCAA, the dispositive factual matters pertain to documents 
that have been on file for many years.  There is no 
indication in the record that there is any additional 
relevant evidence that has not been associated with the 
claims file.  The Board finds the veteran is not prejudiced 
by appellate review at this time without initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

A May 1968 rating action granted service connection for 
residuals of a fracture of the left tibia and fibula 
assigning a 20 percent evaluation and service connection for 
thrombophlebitis of the left leg with a 10 percent 
evaluation.  The veteran's combined evaluation was 30 
percent.

In August 1968, the veteran submitted a certified copy of his 
marriage certificate, showing that he was married on July 20, 
1968.

A November 1973 rating action increased the evaluation of the 
veteran's residuals of fracture of left tibia and fibula to 
40 percent and reduced his 10 percent evaluation for 
thrombophlebitis of the left leg to 0 percent, resulting in a 
combined disability evaluation of 40 percent effective from 
May 1973.  Entitlement to special monthly compensation for 
loss of use of one foot was also granted at that time.

A VA Form 21-686c, Declaration of Status of Dependents, was 
received on October 21, 1999 and is signed by the veteran and 
dated October 15, 1999.  It reflects that he continued to be 
married to his wife (whom he married in July 1968).  Attached 
thereto was a duplicate copy of the photocopied marriage 
certificate submitted in August 1968.  In January 2000, the 
RO notified the veteran that it had amended his compensation 
award to include additional benefits for his spouse, 
effective from November 1, 1999.  In January 2001, after 
review by a decision review officer, the RO notified the 
veteran that it had amended his compensation award to include 
additional benefits for his spouse, effective from November 
1, 1998. 

The veteran contends that that he should receive additional 
compensation benefits for his spouse retroactive to October 
1, 1978, the date the law changed, as the VA had evidence of 
the marriage at that time and did not inform him of the 
change in the law.  The veteran maintains that the record 
contains references to his continued marital status.  The 
record confirms that the veteran's marriage certificate was 
of record and had been received in August 1968 and the 
veteran was receiving VA disability compensation benefits at 
40 percent effective from May 1973.  This evaluation was not 
a qualifying disability rating for which dependents could be 
added to the veteran's award at this time.

The Board observes that the Veteran's Disability and 
Compensation and Survivor's Benefits Act of 1978, Public Law 
95-479, was enacted by Congress on October 1, 1978.  The 
liberalizing law amended the previous law to provide for 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities were evaluated as at 
least 30 percent disabling rather than at least 50 percent 
disabling as provided under prior law.

Under applicable criteria, the effective date of an award of 
additional compensation for a dependent is the latest of the 
following dates:  (1) The date of claim.  This term means the 
following, listed in their order of applicability: (i) the 
date of the veteran's marriage, or birth/adoption of his or 
her child, if the evidence of the event is received within 
one year of the event; otherwise,  (ii) the date notice is 
received of dependent's existence, if evidence is received 
within one year of the VA request; or, (2) The date the 
dependency arises; or, (3) The effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action; or, (4) The date of commencement of the veteran's 
award.  38 U.S.C.A. § 5110(f), (n) (West 1991); 38 C.F.R. § 
3.401(b) (2000).  Pursuant to provisions of law governing the 
initiation of payments of benefit awards, the payment of 
increased compensation due to an added dependent shall 
commence on the first day of the calendar month immediately 
succeeding the month in which the award became effective.  38 
U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 (2000).

The applicable law and regulations also state that where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  The provisions of 
this paragraph are applicable to original and reopened claims 
as well as claims for increase.  (1) If a claim is reviewed 
on the initiative of VA within one year from the effective 
date of the law or VA issue, or at the request of a claimant 
received within one year from that date, benefits may be 
authorized from the effective date of the law or VA issue.  
(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.  (3) 
If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 U.S.C. 
5110(g) (West 1991); 38 C.F.R. § 3.114(a) (2000). 

As we have noted above, the effective date of Public Law 95- 
479 was October 1, 1978, and the veteran's first claim for 
additional benefits for his spouse under that law dates from 
October 21, 1999.

In Gold v. Brown, 7 Vet. App. 315 (1995) the United States 
Court of Veterans Appeals (Court) determined that 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a) govern factual circumstances 
such as in this case.  In Gold, as here, the issue was 
entitlement to an earlier effective date for a spousal 
dependency allowance.  While not citing or addressing 38 
U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b), the Court in 
Gold observed that subject to the provisions of 38 U.S.C.A. § 
5101, where compensation is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act.... In no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefor.... 38 U.S.C.A. § 5110 (g).  While 
entitlement begins from that date, payment of said benefits 
begins on the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. § 
5111; 38 C.F.R. § 3.31.

Accordingly, under the holding in Gold, supra, the effective 
date can not be earlier than October 1998, one year prior to 
the date of receipt of VA Form 21-686c in October 1999.

Further, in order for a veteran to receive a benefit paid or 
furnished under the laws administered by the Secretary, 
he/she must file a claim in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  Hence, 
while the veteran became entitled to additional disability 
compensation for a spouse in October 1978, upon enactment of 
the liberalizing law, he did not submit a claim for such 
additional disability compensation until October 1999.  As 
noted previously, in order for any VA benefits to be paid to 
any individual, a specific claim must be filed for such a 
benefit.

Moreover, in Gold, supra, the Court held that VA was not 
under any duty to inform the veteran of the change in 1978 
liberalizing law.  The Court upheld this decision in McCay v. 
Brown, 9 Vet. App. 183, 188 (1996) stating that a veteran who 
did not file dependency allowance application until 12 years 
after he first met the criteria pursuant to a new law could 
only obtain allowance no earlier than one year prior to date 
of application.

Here, the effective date has been properly set in November 
1998, one year prior to the first day of the calendar month 
immediately succeeding the month in which the award became 
effective, i.e., date of receipt of the VA Form 21-686c on 
October 21, 1999.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  
In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.

ORDER

The claim for an effective date prior to November 1, 1998, 
for payment of additional disability compensation benefits 
for the veteran's spouse is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

